EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-14 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 09/03/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/03/2020 is fully withdrawn.  Claims 3 and 9-14, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art reference is considered to be Heibel (US 10,438,708) at Figures 8-10. 
	Examiner notes that Examiner’s initial interpretation (Non-Final 1/29/2021) of Heibel may have been incorrect. Based on ¶ 28 of Applicant’s Specification (see the PGPub), Heibel’s apparatus at Figure 8 and Applicant’s apparatus at Figure 1 may in fact not have reversed positive/negative output lines. Both Heibel and Applicant’s apparatus create electrons from gamma radiation. Applicant states at ¶ 28: “The net result of this process is that the collector material has a large net negative charge and the emitter material has a large net positive charge.” Comparing Applicant’s Figure 1 with Heibel’s Figure 8, Examiner believes that this may be true for Heibel as well, with the central line leaving the “emitter” having a net positive charge, and the line leaving the “collector” having a net negative charge. 
Examiner offers the following updated interpretation, in which limitations not taught by Heibel are struck-through: 
Heibel teaches an apparatus (Figure 8) comprising:  	an outer sheathing of a first metal (150 steel; atomic number Z approx. 26);  	an electron generator comprising a second metal (158 cobalt; Z:27; and/or Pt 156) disposed within the sheathing and forming an emitter;  	a positive output pin (central line leaving “emitter”) extending from the emitter through the sheathing;  	an electron charge collector (either not shown by Heibel or possibly could be 156 Pt; Z:78) comprising a third metal disposed between the emitter and the sheathing;  	a negative output pin (left line leaving “collector”) extending from the collector through the sheathing, spaced and electrically insulated from the positive output pin (via alumina insulation 162);  	a first layer of insulating material (162) positioned between the sheathing (150) and the collector (156) 
The struck-through limitations are considered by the Examiner to be allowable over Heibel for the following reasons: 
 	Heibel’s current source is the electrons produced from radiation within the core (col. 9, ll. 30-36). Examiner does not believe this current source reads on the limitation “the emitter is coupled to a current source, the current source configured to provide current flow to the emitter,” because in Heibel’s case, the emitter essentially is the current source, and it cannot be “coupled to” itself. Nor can Pt coating 156 be the current source (since it produces electrons) because it was cited as the charge collector. (It is unclear if Heibel’s apparatus actually has a distinct component as the collector, although Figure 8 generally shows a “collector,” but this collector is not described anywhere else by Heibel.) 	Heibel does not appear to teach or suggest an additional, external (i.e., non-radiation induced) source of current and in fact appears to teach against it: “without an external power source,” abstract. 
 	In the event that the interpretation of Heibel used in the 01/29/2021 Non-Final is correct, then Heibel does not teach that the positive output pin extends from the emitter through the sheathing, the electron charge collector being in between the emitter and the sheathing, or the collector and second layer of insulating material positioned between the emitter and the collector. In this case, Examiner finds the instant claim 1 to be allowable over the prior art references of record because Examiner finds it unlikely that the skilled artisan would reverse the positive and negative output lines of Heibel without improper hindsight of Applicant’s invention. Moreover, it is unclear if Heibel’s apparatus would work if these charges were swapped. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646